Title: To Thomas Jefferson from Francis Walker Gilmer, 10 August 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir
Farmington
10. aug. ’25
I received your letter of the 5th and should have called to see you, but for my constant unwillingness to add another to the crowd of visitors who harass & oppress you.My health is much improved, and I hope the Springs will quite restore it to me. I set out tomorrow or the next day for “Bowyers White Sulphur,” where I shall remain about three weeks.With best wishes for your health &cyours trulyF. W. Gilmer